Howell, J.
The plaintiffs have appealed from a judgment dismissing their suit for insufficiency of description of the instruments sued *225on. If the description were materially defective, the plaintiffs should have been allowed, under the circumstances, an opportunity to amend before their suit was dismissed. But we are inclined to think that, although the petition is loosely constructed, the documents being made a part thereof supply any deficiency therein in relation to their nature and contents, and that “ the only consequence of a failure to file them at the time of filing the petition is that the defendant may refuse to answer until he has oyer of them.” 2 La. 133; C. P. 175.
The acts of mortgage and the notes on which the action is based are sufficiently described to fix their identity and purport, and being a part of the petition, they, with it, contain a full statement of the cause of action, including an accurate description of the property affected by the mortgage.
It is therefore ordered that the judgment herein be reversed and the ■cause remanded to be proceeded in according to law, the appellees to pay costs of appeal.